Order entered December 6, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00225-CR

                               SERGIO GONZALEZ, Appellant

                                                    V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F-1658674-I

                                             ORDER
        The State’s Second Motion for Extension of Time to File Brief filed on December 4,

2017 in the above referenced cause is GRANTED. The State’s brief tendered with the motion is

deemed timely filed as of the date of this order.


                                                         /s/   MOLLY FRANCIS
                                                               PRESIDING JUSTICE